PREGERSON, Circuit Judge,
dissenting.
The Immigration Judge found Warsameh incredible based on insignificant discrepancies in his testimony. I believe that the minor inconsistencies in Warsameh’s testimony cannot support the Immigration Judge’s adverse credibility determination. See Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996). Warsameh gave plausible explanations for all minor inconsistencies in his testimony, see Garrovillas v. INS, 156 F.3d 1010, 1014 (9th Cir.1998), and the discrepancies between his testimony and the information in his Biographical Information Sheet (G-325 Form) are minor, and do not relate to his fear of persecution, see Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000). Finally, the IJ’s statements regarding Warsameh’s demeanor were speculative and fail to overcome the weight of Warsameh’s testimony. See Salaam v. INS, 229 F.3d 1234, 1238 (9th Cir.2000).
In short, the trivial errors in Warsameh’s testimony did not “go to the heart of the asylum claim, or reveal anything about [Warsameh’s] fear for his safety.” See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003). Warsameh’s testimony, taken as true, establishes past persecution and a well-founded fear of future persecution. Thus, I would find that Warsameh is eligible for asylum and grant his petition.